Exhibit 10.2


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into as
of November 1, 2016 (the “Effective Date”) between AGNC Mortgage Management, LLC
(formerly known as American Capital Mortgage Management, LLC), a Delaware
limited liability company (the “Company”), and Peter J. Federico (the
“Executive”) and supersedes and replaces in its entirety that certain Employment
Agreement, entered into between the Company and the Executive, dated as of
March 30, 2012, as amended July 1, 2016 (the “Prior Agreement”).
W I T N E S S E T H:
WHEREAS, the Company is currently engaged through its subsidiaries in the
business of, among other things, managing mortgage real estate investment
trusts, which invest in (a) agency securities for which the principal and
interest payments are guaranteed by U.S. Government agencies and U.S.
Government-sponsored entities, (b) non-agency securities and/or (c) other
mortgage related investments; and
WHEREAS, the Executive has received and will continue to receive specific trade
secrets and confidential information, training and the benefit of established
customer relationships relating to the businesses of the Company, which trade
secrets and confidential information, training and access to established
customer relationships are necessary to enable the Executive to perform the
Executive’s duties and to receive future compensation, and the Executive has
played and will continue to play a significant role in the development and
management of the businesses of the Company; and
WHEREAS, it is in the interests of the Company that the Executive’s services
continue to be available to the Company; and
WHEREAS, the Company and the Executive wish to enter into this Agreement to
govern the terms and conditions of the Executive’s employment with the Company
on and after the Effective Date; and
WHEREAS, it is a condition to the Executive’s continued employment by the
Company that the Executive execute and deliver this Agreement, and in order to
induce the Executive to continue his employment, the Company has agreed to
provide him with the rights and benefits described more fully herein.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
1.Definitions; Interpretations. For purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following terms shall have the following respective meanings:


        

--------------------------------------------------------------------------------




(a)    “AGNC” shall mean AGNC Investment Corp. and its successors and assigns.
(b)    “Base Salary” shall have the meaning specified in subparagraph 4(a)(i).
(c)    “Board” shall mean the Board of Directors of AGNC.
(d)    “Change of Control” shall have the meaning set forth in the Equity Plan,
including the relevant provisions of Section 17 of the Equity Plan, as of the
Effective Date.
(e)    “Change of Control Protection Period” shall mean the 21-month period
following the date of a Change of Control.
(f)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(g)    “Company Managed Fund” shall mean (i) AGNC and (ii) any other entity for
which the Company or a subsidiary of the Company serves as investment manager or
in a substantially similar capacity pursuant to a written agreement. For the
avoidance of doubt, as of the Effective Date, the Company Managed Funds are AGNC
and MTGE Investment Corp.
(h)    “Company’s Business” shall mean:
(i)    any business activity that would be the same or competitive with any
business activity engaged in by AGNC, the Company or any of their subsidiaries
or any Company Managed Fund during the term of the Executive’s employment; and
(ii)    the provision of management, advisory or other investment services to
mortgage real estate investment trusts or any other investment vehicles that
engage primarily in the acquisition, trading, sales, financing, investment or
management of mortgage-backed securities or other real estate assets.
(i)    “Compensation Committee” shall mean the Compensation and Corporate
Governance Committee of the Board.
(j)    “Disability” shall mean a physical or mental condition of the Executive
that, in the good faith judgment of not less than a majority of the members of
the Board, prevents the Executive from being able to perform the services
required under this Agreement and that results in the Executive becoming
eligible for long-term disability benefits (if such benefits are provided by the
Company). If any dispute arises as to whether a Disability has occurred, or
whether a Disability has ceased and the Executive is able to resume duties, then
such dispute shall be referred to a licensed physician, at the request of either
the Executive or the Board. The Executive shall submit to such examinations and
provide information as such physician may request and the determination of such
physician as to the Executive’s physical or mental condition shall


2
            

--------------------------------------------------------------------------------




be binding and conclusive on the parties. The Company shall pay the cost of any
such physician and examination.
(k)    “Equity Plan” shall mean the AGNC Investment Corp. 2016 Equity and
Incentive Compensation Plan, as approved by the Board on October 18, 2016, as
amended from time to time.
(l)    “Good Reason” shall mean any of the following, which occur without the
Executive’s express written consent: (i) a material diminution of the
Executive’s authority, duties or responsibilities with the Company, (ii) a
material breach by the Company of any material provision of this Agreement,
(iii) a relocation of the Executive’s principal office to a location that is in
excess of 50 miles from either (A) Bethesda, Maryland or (B) Boca Raton, Florida
or (iv) prior to the 18-month anniversary of the Effective Date, the Board
providing notice pursuant to subparagraph 5(a) that the daily extensions of the
Expiration Date shall be discontinued. The Executive must provide written notice
to the Board within 90 days of the initial existence of a condition set forth in
clauses (i) - (iv), and the Company shall have 30 days after receipt of any such
notice to remedy the condition. If the Company timely remedies such condition,
such condition shall not constitute Good Reason. The Executive may not terminate
the Executive’s employment hereunder for Good Reason more than six months after
the initial existence of one (or more) of the conditions set forth in clauses
(i) - (iv) which constitutes Good Reason.
(m)    “Person” shall mean and include an individual, a partnership, a joint
venture, a corporation, a trust and an unincorporated organization.
(n)    “Restricted Territory” shall mean:
(i)    the world; and
(ii)    North America; and
(iii)    the United States; and
(iv)    Maryland; and
(v)    Florida.
(o)    “Section 280G” shall mean Section 280G of the Code and the regulations
thereunder.
(p)    “Section 409A” shall mean Section 409A of the Code and the regulations
thereunder.
(q)    “Termination For Cause” shall mean the termination by the Board of the
Executive’s employment with the Company as a result of (i) the willful and
continued failure by the Executive to perform substantially the Executive’s
duties described in


3
            

--------------------------------------------------------------------------------




paragraph 3 (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness) after two (2) written notices of
such failure have been given to the Executive by the Board and the Executive has
had a reasonable period (not to exceed 15 days from the second notice) to
correct such failure, (ii) the commission by the Executive of acts that are
dishonest and demonstrably injurious to AGNC, the Company or any Company Managed
Fund (monetarily or otherwise) in any material respect, (iii) the Executive’s
conviction of, or plea of guilty or nolo contendere to, an act of criminal
misconduct involving a financial crime or an act of moral turpitude or (iv) a
willful and material breach or violation by the Executive of (A) any material
provision of this Agreement or (B) any material employment policy of AGNC, the
Company or any of their subsidiaries that any such entity may publish and
provide in writing to the Executive from time to time, which, in either case, if
capable of being remedied or if the negative impact can be substantially
mitigated, remains substantially unremedied or unmitigated for more than 30 days
after written notice thereof is given to the Executive by AGNC, the Company or
any subsidiary, as applicable (as determined by the Board acting in good faith).
For purposes of this definition, no act or failure to act on the Executive’s
part shall be considered grounds for a Termination for Cause if done or omitted
to be done by the Executive in good faith and in the reasonable belief that such
act or failure to act was in the best interest of the Company or in furtherance
of the Executive’s duties and responsibilities described in paragraph 3.
(r)    “Termination For Good Reason” shall mean the Executive’s termination of
the Executive’s employment with the Company as a result of Good Reason.
(s)    “Termination Without Cause” shall mean the termination by the Board of
the Executive’s employment with the Company for any reason other than a
termination for Disability or a Termination For Cause and shall not include the
Board’s giving notice pursuant to subparagraph 5(a) that the Employment Period
shall not be extended.
(t)    “Voluntary Termination” shall mean the Executive’s termination of the
Executive’s employment with the Company for any reason, other than a Termination
For Good Reason.
In this Agreement, unless a clear contrary intention appears, (a) the words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular paragraph or subparagraph,
(b) reference to any paragraph or subparagraph means such paragraph or
subparagraph hereof, (c) the words “including” (and with correlative meaning
“include”) means including, without limiting the generality of any description
preceding such term, and (d) where any provision of this Agreement refers to
action to be taken by a specific party, or which such party is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such party. The paragraph and subparagraph headings herein are
for convenience only and shall not affect the construction hereof.
2.    Employment. The Company agrees to continue to employ the Executive, and
the Executive agrees to accept such continued employment with the Company, in
each case on the


4
            

--------------------------------------------------------------------------------




terms and conditions set forth in this Agreement for the period beginning on the
Effective Date and ending as provided in paragraph 5 hereof (the “Employment
Period”). Notwithstanding anything in this Agreement to the contrary, the
Executive shall be an at-will employee of the Company and the Executive or the
Board may terminate the Executive’s employment with the Company for any reason
or no reason at any time, subject to the terms and conditions hereof, including
any obligations the Company may have pursuant to paragraph 6 hereof.
3.    Positions and Duties.
(a)    During the Employment Period, the Executive shall serve as the Executive
Vice President, Chief Financial Officer and Chief Risk Officer of the Company.
As such, the Executive shall have the responsibilities and authorities
designated to him by the Board.
(b)    During the Employment Period, the Executive shall (i) report directly to
the Chief Executive Officer of the Company and (ii) observe and comply with all
lawful policies, directions and instructions of the Chief Executive Officer of
the Company that are consistent with this paragraph 3.
(c)    During the Employment Period, the Executive shall (i) devote
substantially all of the Executive’s business time, attention, skill and efforts
to the faithful and efficient performance of the Executive’s duties hereunder
(except for permitted vacation periods and reasonable periods of illness or
other incapacity) and (ii) not accept employment with any Person other than with
the Company. Notwithstanding the foregoing, the Executive may engage in the
following activities so long as they do not interfere in any material respect
with the performance of the Executive’s duties and responsibilities hereunder:
(A) serve on corporate (if approved by the Board, such approval not to be
unreasonably withheld), civic, religious, educational or charitable boards or
committees or (B) manage the Executive’s personal investments.
4.    Compensation and Benefits.
(a)    Base Salary.
(i)    For services rendered by the Executive under this Agreement during the
Employment Period, as of the Effective Date, the Company shall pay to the
Executive an annual base salary (“Base Salary”) at the rate of $900,000, evenly
paid twice a month or on such other schedule as salaried employees of the
Company are generally and regularly compensated. Subject to
subparagraph 4(a)(ii) below, the Board may adjust the amount of the Base Salary
at any time as it may deem appropriate in its sole discretion.
(ii)    The amount of the Base Salary may not be decreased without the prior
written approval of the Executive except that if the Board increases the Base
Salary as provided in the last sentence of subparagraph 4(a)(i) above, the Board


5
            

--------------------------------------------------------------------------------




may thereafter decrease the Base Salary, provided that in no event shall any
such decrease cause the Executive’s Base Salary to fall below $900,000.
(b)    Annual Cash Bonus. With respect to each calendar year during the
Employment Period, the Executive shall be eligible to earn an annual cash bonus.
The target value of the annual cash bonus shall be 200% of the Executive’s Base
Salary (the “Target Annual Bonus Amount”). The actual annual bonus may range
from 0% to 150% of the Target Annual Bonus Amount, based on the level of
achievement of specified performance measures and goals set by the Compensation
Committee (in consultation with the Chief Executive Officer of the Company) for
such calendar year (the “Annual Performance Goals”). The Compensation Committee
(in consultation with the Chief Executive Officer of the Company), in its
reasonable judgment, shall determine the weightings of each performance measure
and a threshold, target and maximum performance goal for each measure no later
than ninety (90) days after the beginning of each calendar year. To the extent
that specified performance measures and goals apply to other executives of the
Company, the threshold, target and maximum levels associated with such specified
performance measures and goals will apply to the Executive in the same manner as
they apply to such other executives. Performance at the threshold, target or
maximum levels would be expected to result in a bonus payment of 50%, 100% or
150% of the Target Annual Bonus Amount, respectively, for such measure.
Performance below the threshold level could result in no bonus payment for such
measure. The bonus payment for performance between the threshold and target
level or between the target and maximum level will be determined by linear
interpolation. Notwithstanding the foregoing, with respect to the second half of
calendar year 2016, the Executive’s annual cash bonus shall be no less than
$810,000, and with respect to calendar year 2017, the Executive’s annual cash
bonus shall be no less than $1,350,000. Subject to the provisions of paragraph
6, the Executive must be employed on the date on which the annual cash bonus is
paid in order to receive payment of any such annual cash bonus pursuant to this
subparagraph 4(b). Any annual cash bonus earned pursuant to this
subparagraph 4(b) shall be paid to the Executive by March 15 of the calendar
year following the calendar year to which such annual cash bonus relates.
(c)    Long-Term Incentive Awards.
(i)    Beginning in the first quarter of calendar year 2017, and during the
first quarter of each calendar year of the Employment Period thereafter, subject
to approval by the Board, AGNC shall grant the Executive long-term incentive
award(s) with an aggregate target fair value of $1,800,000 on the date of grant
(the “Target Annual LTIA”). 50% of the Target Annual LTIA
(the “Performance-Based Award”) shall vest based upon the achievement of certain
specified performance metrics (as determined by the Compensation Committee in
its reasonable judgment) (the “Performance-Based Metrics”) measured over a
three-year performance period with the amount of shares and the associated
performance targets specified at or before the grant date of the award. If the
Performance-Based Metrics are exceeded (as determined by the Compensation


6
            

--------------------------------------------------------------------------------




Committee in its reasonable judgment), the Executive may earn up to 200% of the
target number of shares underlying the Performance-Based Award. The remaining
50% of the Target Annual LTIA that does not have Performance-Based Metrics shall
vest over a three-year period, with 1/3 of such portion vesting following each
of the first, second and third anniversaries of the grant date. Notwithstanding
the foregoing, each Target Annual LTIA shall be subject to the terms and
conditions of the Equity Plan and the applicable award agreement(s) to be
entered into between AGNC and the Executive, which shall be consistent with the
terms hereof. In the event that AGNC cannot grant the Target Annual LTIA to the
Executive during any such calendar year, AGNC shall instead provide a cash award
to the Executive with an equivalent fair value and under equivalent vesting
terms, which shall be subject to the terms and conditions of an applicable award
agreement to be entered into between AGNC and the Executive (as approved by the
Compensation Committee).
(ii)    During the Employment Period, in calendar year 2016, subject to approval
by the Board, AGNC shall grant the Executive a long-term incentive award with a
fair market value of $740,424 on the date of grant, which shall vest over a
three-year period, with 1/3 of such award vesting following each of the first,
second and third anniversaries of the grant date. Such award shall be subject to
the terms and conditions of the Equity Plan and the applicable award
agreement(s) to be entered into between AGNC and the Executive. In the event
that AGNC cannot grant the award described in this subparagraph 4(c)(ii), AGNC
shall instead provide a cash award to the Executive with an equivalent fair
market value and under equivalent vesting terms, which shall be subject to the
terms and conditions of an applicable award agreement to be entered into between
AGNC and the Executive (as approved by the Compensation Committee), which shall
be consistent with the terms hereof.
(d)    Vacation. During the Employment Period, the Executive shall be entitled
to 25 days of paid vacation during each calendar year.
(e)    Other Benefits. During the Employment Period, the Executive shall be
entitled to receive all employee benefits, fringe benefits and other perquisites
that may be offered by the Company to its employees as a group, including,
without limitation, participation by the Executive and, where applicable, the
Executive’s dependents, in the various employee benefit plans or programs
(including, without limitation, retirement plans, stock plans, health plans,
life insurance, parking and disability insurance but excluding, except as
hereinafter provided in subparagraph 6(b), 6(c) or 6(d), any severance pay
program or policy of AGNC, the Company or any of their subsidiaries) generally
provided to employees of the Company, subject to meeting the eligibility
requirements with respect to each of such benefit plans or programs. However,
nothing in this subparagraph 4(e) shall be deemed to prohibit the applicable
plan sponsor from making any changes in any of the plans, programs or benefits
described herein, provided such changes apply to all similarly situated
employees.


7
            

--------------------------------------------------------------------------------




(f)    Attorneys Fees. Within 60 days following the Executive’s submission of
appropriate supporting documentation, the Company will reimburse the Executive
for the attorneys fees incurred in connection with the review and negotiation of
this Agreement; provided, however, that the aggregate amount of such
reimbursement shall not exceed $10,000.
(g)    Clawback Policy. The Executive agrees that performance-based incentive
compensation awarded or paid by AGNC or the Company to the Executive (whether in
cash or equity) shall be subject to any applicable clawback policy that is
adopted by the Board in good faith in anticipation of (and in accordance with
the proposed rules regarding), or in order to comply with, the final rules or
regulations adopted by the U.S. Securities and Exchange Commission and the
NASDAQ Stock Market that implement the incentive-based compensation recovery
requirements set forth in Section 10D of the Securities Exchange Act of 1934, as
added by Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and any other applicable legal requirements or listing standards
that may be enacted and in effect from time to time (the “Clawback Rules”), as
such clawback policy may be amended from time to time for continued compliance
with the Clawback Rules. Such clawback policy will trigger the forfeiture or
recoupment of the Executive’s performance-based incentive compensation (and such
other compensation covered by the Clawback Rules) only if the performance-based
incentive compensation (or other compensation) is of the type covered by the
Clawback Rules and only (i) in the event that AGNC is required to prepare an
accounting restatement due to AGNC’s material noncompliance with any financial
reporting requirement under U.S. federal securities laws, provided that such
forfeiture or recoupment shall be limited to the portion of applicable
compensation that would not have been awarded or paid to the Executive for or in
respect of such restated fiscal year had such financial statements been accurate
(as reasonably determined by the Board in accordance with the Clawback Rules),
and (ii) in such other circumstances as may be required to comply with the
Clawback Rules, in which case such forfeiture or recoupment shall be limited to
the portion of the applicable compensation required to be forfeited/recouped
under the Clawback Rules.
(h)    Stock Ownership Guidelines. The Executive agrees that all shares of
common stock of AGNC owned by the Executive shall be subject to any applicable
stock ownership guidelines that may be reasonably implemented by the Board from
time to time.
5.    Employment Period.
(a)    Except as hereinafter provided, the Employment Period shall continue
until, and shall end on, the second anniversary of the Effective Date (such
date, the “Expiration Date”); provided, however, that on each day following the
Effective Date, the Expiration Date shall be extended to the second anniversary
of such date. Notwithstanding the preceding sentence, the Board or the Executive
may terminate the Employment Period at any time by providing written notice that
such daily extensions of


8
            

--------------------------------------------------------------------------------




the Expiration Date shall be discontinued, in which case the Expiration Date
shall be the second anniversary of the date on which such notice is provided.
(b)    Notwithstanding subparagraph 5(a) above, the Employment Period shall end
early upon the first to occur of any of the following events:
(i)    the Executive’s death;
(ii)    the Board’s termination of the Executive’s employment due to Disability;
(iii)    a Termination For Cause;
(iv)    a Termination Without Cause;
(v)    a Termination For Good Reason; or
(vi)    a Voluntary Termination.
6.    Post-Employment Payments.
(a)    At the end of the Executive’s employment for any reason, the Executive
shall cease to have any rights to salary, expense reimbursements or other
benefits, except that (to the extent applicable) the Executive shall be entitled
to (i) any Base Salary which has been earned but is unpaid as of the end of the
Employment Period, which shall be paid by the Company to the Executive on the
first payroll date following the Executive’s termination of employment, (ii) any
annual cash bonus that has been earned for a prior calendar year pursuant to
subparagraph 4(b) but is unpaid, which shall be paid by the Company to the
Executive by March 15 of the calendar year in which the Executive’s termination
of employment occurs (but only if the termination is not a Termination For Cause
or a Voluntary Termination), (iii) any reimbursable expenses which have been
incurred but are unpaid as of the end of the Employment Period, which shall be
paid by the Company to the Executive in accordance with the Company’s applicable
reimbursement policies, (iv) any plan benefits which by their terms extend
beyond termination of the Executive’s employment (but only to the extent
provided in any benefit plan in which the Executive has participated as an
employee of the Company and excluding, except as hereinafter provided in
subparagraph 6(b), 6(c) or 6(d), any severance pay program or policy of AGNC,
the Company or any of their subsidiaries) and (v) any benefits to which the
Executive is entitled under Part 6 of Subtitle B of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“COBRA”). In addition,
subject to subparagraph 6(f), the Executive shall be entitled to the additional
amounts described in subparagraph 6(b), 6(c) or 6(d), in the circumstances
described in such subparagraphs. Moreover, subject to subparagraph 6(f), unless
otherwise expressly agreed to by the parties, if the Executive’s employment is
terminated by the Board following the end of the Employment Period (for any
reason other than a reason that would have constituted a Termination For Cause
had such termination of employment


9
            

--------------------------------------------------------------------------------




occurred during the Employment Period), then the Executive shall be entitled to
the greater of (A) payment of a monthly amount equal to the sum of (x)
one-twelfth (1/12th) of the Executive’s then-current annual base salary, plus
(y) one-twelfth (1/12th) of the Executive’s then-current target annual cash
bonus, for a period of time following such termination of employment equal to
one (1) month for each year of the Executive’s service with the Company (which,
for the avoidance of doubt, commenced on May 23, 2011) (not to exceed eighteen
(18) months), which shall be paid by the Company to the Executive in equal
installments over such period in accordance with the Company’s normal payroll
practices, or (B) the severance provided under any severance policy or
arrangement of AGNC, the Company or their affiliates that is applicable to the
Executive at the time of such termination.
(b)    If the Employment Period ends early pursuant to subparagraph 5(b) on
account of a Termination Without Cause or a Termination For Good Reason, and
such termination of employment does not occur during the Change of Control
Protection Period, the Executive shall be entitled to receive the following:
(i)    an amount equal to the product of (A) 1.5, multiplied by (B) the sum of
(x) the Executive’s Base Salary at the time of such termination of employment,
plus (y) the Target Annual Bonus Amount for the calendar year in which such
termination of employment occurs (the “Severance Amount”), which shall be paid
by the Company to the Executive in equal installments over the 18-month period
following such termination of employment in accordance with the Company’s normal
payroll practices;
(ii)    an amount equal to the product of (A) the annual cash bonus the
Executive would have been entitled to receive pursuant to subparagraph 4(b) if
he had remained employed through December 31 of the calendar year in which such
termination of employment occurs (as determined by the Compensation Committee
but assuming that the Executive achieved all qualitative and subjective metrics
of the Annual Performance Goals at their target level), multiplied by (B) a
fraction (x) the numerator of which is the number of days that the Executive
remained employed during the calendar year in which such termination of
employment occurs and (y) the denominator of which is 365 (the “Assumed Pro Rata
Bonus”), which shall be paid by the Company to the Executive in a single lump
sum by March 15 of the calendar year following the calendar year in which such
termination of employment occurs;
(iii)    (A) if the Executive (or any of his eligible dependents) elects
continuation coverage under the Company’s medical, dental and/or vision plans
pursuant to COBRA, reimbursement for the Executive’s (and any such eligible
dependent’s) COBRA premium payments (provided such reimbursement does not result
in any taxes or penalties for the Company) until the earlier of (x) the
Executive’s eligibility for any such coverage under another employer’s or any
other medical plan or (y) the date that is 18 months following such termination
of


10
            

--------------------------------------------------------------------------------




employment (such period, the “COBRA Period”), with each such COBRA reimbursement
being made by the Company to the Executive within 30 days following the payment
of any such COBRA premiums by the Executive (and any such eligible dependent)
(the “COBRA Reimbursements”); or (B) if the Executive (or any of his eligible
dependents) elects continuation coverage under the Company’s medical, dental
and/or vision plans pursuant to COBRA but the COBRA Reimbursements would result
in taxes or penalties for the Company, monthly cash payments, with each such
monthly cash payment being equal to the Executive’s (and any such eligible
dependent’s) monthly COBRA premium payments during the COBRA Period, which shall
be paid by the Company to the Executive on the first payroll date of each month
following the month with respect to which the Executive’s (and any such eligible
dependent’s) monthly COBRA premiums were paid during the COBRA Period
(the “Substitute Payments”);
(iv)    acceleration of any outstanding unvested awards under the Equity Plan,
subject to and in accordance with the applicable award agreement(s) to be
entered into between AGNC and the Executive; and
(v)    if such termination of employment occurs on or prior to December 31,
2018, a lump sum cash payment in an amount equal to the product of
(A) $1,800,000, multiplied by (B) a fraction (x) the numerator of which is the
number of days that the Executive remained employed during the calendar year in
which such termination of employment occurs and (y) the denominator of which is
365 (the “Pro Rata LTIA Payment”), which shall be paid by the Company to the
Executive in a single lump sum on the first payroll date following the 60th day
after such termination of employment.
(c)    If the Employment Period ends early pursuant to subparagraph 5(b) on
account of a Termination Without Cause or a Termination For Good Reason, and
such termination of employment occurs during the Change of Control Protection
Period, the Executive shall be entitled to receive the following:
(i)    the Severance Amount (as defined in subparagraph 6(b)(i)), which shall be
paid by the Company to the Executive in a lump sum on the first payroll date
following the 60th day after such termination of employment;
(ii)    an amount equal to the product of (A) the Target Annual Bonus Amount for
the calendar year in which such termination of employment occurs, multiplied by
(B) a fraction (x) the numerator of which is the number of days that the
Executive remained employed during the calendar year in which such termination
of employment occurs and (y) the denominator of which is 365, which shall be
paid by the Company to the Executive in a single lump sum by March 15 of the
calendar year following the calendar year in which such termination of
employment occurs;


11
            

--------------------------------------------------------------------------------




(iii)    the COBRA Reimbursements or the Substitute Payments (each as defined in
subparagraph 6(b)(iii)), as applicable;
(iv)    acceleration of any outstanding unvested awards under the Equity Plan,
subject to and in accordance with the applicable award agreement(s) to be
entered into between AGNC and the Executive; and
(v)    if such termination of employment occurs on or prior to December 31,
2018, the Pro Rata LTIA Payment (as defined in subparagraph 6(b)(v)), which
shall be paid by the Company to the Executive in a single lump sum on the first
payroll date following the 60th day after such termination of employment.
(d)    If the Employment Period ends early at any time pursuant to
subparagraph 5(b) on account of the Executive’s death or Disability, the
Executive (or in the event of the Executive’s death, his estate or eligible
dependents, as applicable) shall be entitled to receive the following:
(i)    the Assumed Pro Rata Bonus, which shall be paid by the Company to the
Executive (or to his estate) in a single lump sum by March 15 of the calendar
year following the calendar year in which such termination of employment occurs;
(ii)    the COBRA Reimbursements or the Substitute Payments (each as defined in
subparagraph 6(b)(iii)), as applicable (provided that in the event of the
Executive’s death, the COBRA Reimbursements or the Substitute Payments, as
applicable, shall be paid to the Executive’s eligible dependents);
(iii)    acceleration of any outstanding unvested awards under the Equity Plan,
subject to and in accordance with the applicable award agreement(s) to be
entered into between AGNC and the Executive; and
(iv)    if such termination of employment occurs on or prior to December 31,
2018, the Pro Rata LTIA Payment (as defined in subparagraph 6(b)(v)), which
shall be paid by the Company to the Executive (or to his estate) in a single
lump sum on the first payroll date following the 60th day after such termination
of employment.
(e)    Any payment, reimbursement or benefit under the last sentence of
subparagraph 6(a) or subparagraph 6(b), 6(c) or 6(d) that is not made or
provided during the period following the Executive’s termination of employment
because the Executive (or, if applicable, his estate) has not executed the
release described in subparagraph 6(f) shall be paid to the Executive in a
single lump sum (or shall be provided to the Executive) on the first payroll
date following the 60th day after such termination of employment; provided that
the Executive (or, if applicable, his estate) executes and does not revoke the
release in accordance with the requirements of subparagraph 6(f).


12
            

--------------------------------------------------------------------------------




(f)    Notwithstanding anything herein to the contrary, the Executive (or, if
applicable, his estate) shall not be entitled to receive any payment,
reimbursement or benefit under the last sentence of subparagraph 6(a) or
subparagraph 6(b), 6(c) or 6(d) hereof unless (i) prior to the 60th day
following such termination of employment, the Executive (or, if applicable, his
estate) executes a standard release of all claims, known or unknown, arising on
or before the date of the release, against AGNC, the Company and their
subsidiaries and their directors, managers, officers, employees and affiliates,
in a standard form of release provided by the Board and agreed to by the
Executive (which release shall not impose any further obligations, covenants or
duties on the Executive), and (ii) any applicable revocation period has expired
prior to the 60th day following such termination of employment without the
Executive (or, if applicable, his estate) revoking such release.
7.    Confidential Information; Non-Competition; Intellectual Property.
(a)    Confidential Information.
(i)    The Executive recognizes that the services to be performed by the
Executive hereunder are special, unique and extraordinary and that, by reason of
such employment with the Company, the Executive has acquired and will continue
to acquire Confidential Information (as defined below) concerning the operation
of the Company, the use or disclosure of which would cause the Company
substantial loss and damages which could not be readily calculated and for which
no remedy at law would be adequate. Accordingly, the Executive agrees that the
Executive will not (directly or indirectly) at any time, whether during or after
the Executive’s employment hereunder, (A) knowingly use for an improper personal
benefit any Confidential Information that the Executive may learn or has learned
by reason of the Executive’s employment with the Company or (B) disclose any
such Confidential Information to any Person except (1) in the performance of the
Executive’s obligations to the Company hereunder, (2) as required by applicable
law or (3) with the prior written consent of the Board. As used herein,
“Confidential Information” includes information with respect to the operation
and performance of the Company and the Company Managed Funds, their investments,
portfolio companies, products, services, facilities, product methods, research
and development, trade secrets and other intellectual property, systems, patents
and patent applications, procedures, manuals, confidential reports, product
price lists, customer lists, financial information, business plans, prospects or
opportunities (including, as applicable, all of the foregoing information
regarding the Company’s and/or the Company Managed Funds’ past, current and
prospective portfolio companies); provided, however, that such term shall not
include any information that (x) is or becomes generally known or available
other than as a result of a disclosure by the Executive or (y) is or becomes
known or available to the Executive on a nonconfidential basis from a source
(other than the Company) that, to the Executive’s knowledge, is not


13
            

--------------------------------------------------------------------------------




prohibited from disclosing such information to the Executive by a legal,
contractual, fiduciary or other obligation to the Company.
(ii)    The Executive confirms that all Confidential Information is the
exclusive property of the Company. All business records, papers and documents
kept or made by the Executive while employed by the Company relating to the
business of the Company shall be and remain the property of the Company at all
times. Upon the request of the Company at any time, the Executive shall promptly
deliver to the Company, and shall retain no copies of, any written materials,
records and documents made by the Executive or coming into the Executive’s
possession while employed by the Company concerning the business or affairs of
the Company other than personal materials, records and documents (including
notes and correspondence) of the Executive not containing proprietary
information relating to such business or affairs. Notwithstanding the foregoing,
the Executive shall be permitted to retain copies of, or have access to, all
such materials, records and documents relating to any disagreement, dispute or
litigation (pending or threatened) between the Executive and the Company.
(b)    Non-Competition; Non-Solicitation.
(i)    The Executive agrees that (A) during the term of his employment with the
Company and, (B) during the 18-month period following the termination of his
employment with the Company for any reason (the “Non-Competition Period”) within
the Restricted Territory, the Executive shall not, directly or indirectly,
engage or participate in, prepare or set up, assist or have any interest in any
person, partnership, corporation, firm, association or other business
organization, entity or enterprise, whether as an officer, employee, director,
partner, stockholder, consultant or otherwise, that engages in the Company’s
Business. Notwithstanding the foregoing, (x) the Executive shall not be
precluded from purchasing or owning, directly or beneficially, as a passive
investment, two percent (2%) or less of any class of publicly traded securities
if he does not actively participate in or control, directly or indirectly, any
investment or other decisions with respect to such entity, and (y) if the Board
terminates the Executive’s employment following the end of the Employment Period
(for any reason other than a reason that would have constituted a Termination
For Cause had such termination of employment occurred during the Employment
Period), then solely for purposes of this subparagraph 7(b)(i), the
“Non-Competition Period” shall be the 3-month period following such termination
of the Executive’s employment.
(ii)    During the Non-Competition Period, the Executive shall not, directly or
indirectly:
(A)
offer to hire, divert, entice away, solicit or in any other manner persuade, or
attempt to do any of the foregoing (each, a “Solicitation”), for any person who
is an officer, employee,



14
            

--------------------------------------------------------------------------------




consultant or board member of the Company or any Company Managed Fund to accept
employment or an engagement with a third party or engage in a Solicitation with
respect to any person or entity who is, or was, at any time within six months
prior to the Solicitation, an officer, employee, agent or consultant of the
Company or any Company Managed Fund to work for a third party engaged in the
Company’s Business or to engage in any of the activities hereby prohibited with
respect to the Executive under this subparagraph 7(b)(ii);
(B)
solicit, divert, entice away or in any other manner persuade, or attempt to do
any of the foregoing, on (1) any actual or prospective customer of or investor
in the Company or any Company Managed Fund to become a customer of or investor
in any third party engaged in the Company’s Business or (2) any customer or
investor to cease doing business with the Company or any Company Managed Fund;
or

(C)
make any statements or perform any acts intended to advance the interest of any
person engaged in or proposing to engage in the Company’s Business in any way
that is intended to injure the interests of the Company or any Company Managed
Fund.

(c)    Intellectual Property. The Executive agrees that during the term of the
Executive’s employment with the Company, and for a period of 12 months following
the termination of the Executive’s employment for any reason, any and all
inventions, discoveries, innovations, writings, domain names, improvements,
trade secrets, designs, drawings, business processes, secret processes and
know-how, whether or not patentable or a copyright or trademark, which the
Executive may create, conceive, develop or make, either alone or in conjunction
with others and related or in any way connected with the Company, its strategic
plans, products, processes, apparatus or business now or hereafter carried on by
the Company (collectively, “Inventions”), shall be fully and promptly disclosed
to the Company and shall be the sole and exclusive property of the Company (as
the Board shall determine) as against the Executive or any of the Executive’s
assignees. Regardless of the status of the Executive’s employment by the
Company, the Executive and the Executive’s heirs, assigns and representatives
hereby assigns, or shall promptly assign, to the Company any and all right,
title and interest in and to such Inventions made during the term of the
Executive’s employment by the Company. There are no Inventions with respect to
the Company conceived of, developed or made by the Executive before the
Effective Date which have not been disclosed to and assigned to the Company. The
Executive further agrees that at the request of and without charge to the
Company, but at the Company’s expense, the Executive shall execute a written
assignment of any Inventions to the Company and shall assign to the Company any
application for letters patent or for trademark registration made thereon, and
to any common-law or statutory copyright therein; and the Executive shall do
whatever may be


15
            

--------------------------------------------------------------------------------




necessary or desirable to enable the Company to secure any patent, trademark,
copyright, or other property right therein in the United States of America and
in any foreign country, and any division, renewal, continuation, or continuation
in part thereof, or for any reissue of any patent issues thereon. In the event
that the Company is unable, after reasonable effort, and in any event after 10
business days, to secure the Executive’s signature on a written assignment to
the Company of any application for letters patent or to any common-law statutory
copyright or other property right therein, whether because of the Executive’s
physical or mental incapacity or for any other reason whatsoever, the Executive
irrevocably designates and appoints the General Counsel of the Company as his
attorney-in-fact to act on his behalf to execute and file any such application
and to do all other lawfully permitted acts to further the prosecution and
issuance of such letters patent, copyright or trademark.
(d)    Remedies.
(i)    The Executive acknowledges that a breach of any of the covenants
contained in this paragraph 7 may result in material irreparable injury to the
Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach, any payments or benefits remaining under the terms of this
Agreement shall cease and the Company shall be entitled to obtain a temporary
restraining order or a preliminary or permanent injunction restraining the
Executive from engaging in activities prohibited by this paragraph 7 or such
other relief as may be required to specifically enforce any of the covenants
contained in this paragraph 7.
(ii)    The period of time during which the restrictions set forth in this
paragraph 7 will be in effect will be extended by the length of time during
which the Executive is in breach of the terms of those provisions as determined
by any court of competent jurisdiction on the Company’s application for
injunctive relief.
(e)    Communication of Contents of Agreement. While employed by the Company and
for 18 months thereafter, the Executive shall communicate the contents of this
paragraph 7 to any Person that the Executive intends to be employed by,
associated with or represent.
(f)    The Company. For purposes of this paragraph 7, the Company shall include
AGNC and any and all direct and indirect subsidiary, parent, affiliated, or
related companies of the Company for which the Executive worked or had
responsibility at the time of termination of the Executive’s employment and at
any time during the 2-year period prior to such termination.
8.    Non-Disparagement. The Executive agrees that he shall not talk about or
otherwise communicate to any third parties in a malicious, disparaging or
defamatory manner regarding AGNC, the Company or any of their subsidiaries or
any aspect of his employment with the Company. Further, the Executive shall not
make or authorize to be made any written or oral


16
            

--------------------------------------------------------------------------------




statement that may disparage or damage the reputation of AGNC, the Company or
any of their subsidiaries. The Company shall instruct its senior executives and
members of the Board not to talk about or otherwise communicate to any third
parties outside of AGNC, the Company or any of their subsidiaries in a
malicious, disparaging or defamatory manner regarding the Executive or any
aspect of his employment with the Company, and the Company shall not make or
authorize to be made any written or oral statement to any third parties outside
of AGNC, the Company or any of their subsidiaries that may disparage or damage
the reputation of the Executive.
9.    Survival. Subject to any limits on applicability contained therein,
paragraphs 6, 7, 8, 9, 10, 11, 21 and 22 hereof shall survive and continue in
full force in accordance with their terms notwithstanding any termination of the
Employment Period.
10.    Taxes. AGNC, the Company or any of their subsidiaries shall withhold from
all payments due to the Executive all applicable taxes (federal, state or other)
that it is required to withhold therefrom unless the Executive has otherwise
paid (or made other arrangements satisfactory) to AGNC, the Company or any of
their subsidiaries, as applicable, the amount of such taxes. Notwithstanding any
other provision of this Agreement, none of AGNC, the Company or any of their
subsidiaries shall be obligated to guarantee any particular tax result for the
Executive with respect to any payment or benefit provided to the Executive by
AGNC, the Company or any of their subsidiaries (whether pursuant to this
Agreement or otherwise), and the Executive shall be responsible for any taxes
imposed on the Executive with respect to any such payment. For the avoidance of
doubt, in no event shall any provision of this Agreement (including, without
limitation, paragraph 21 or 22) be construed to require AGNC, the Company or any
of their subsidiaries to provide any gross-up for the tax consequences of any
provision under this Agreement or any payment or benefit provided to the
Executive by AGNC, the Company or any of their subsidiaries (whether pursuant to
this Agreement or otherwise).
11.    No Mitigation or Offset. The provisions of this Agreement are not
intended to, nor shall they be construed to, require that the Executive mitigate
the amount of any payment provided for in this Agreement by seeking or accepting
other employment, nor shall the amount of any payment provided for in this
Agreement be reduced by any compensation earned by the Executive as the result
of employment by another employer or otherwise. Without limitation of the
foregoing, the Company’s obligations to make the payments to the Executive
required under this Agreement and otherwise to perform its obligations hereunder
shall not be affected by any set off, counterclaim, recoupment, defense or other
claim, right or action that the Company may have against the Executive.
12.    Assignability. The obligations of the Executive hereunder are personal
and may not be assigned or delegated by the Executive or transferred in any
manner whatsoever, nor are such obligations subject to involuntary alienation,
assignment or transfer. The Company shall have the right to assign this
Agreement and to delegate all rights, duties and obligations hereunder as
provided in paragraph 15.
13.    Notices. All notices and all other communications provided for in the
Agreement shall be in writing and addressed (a) if to the Company, (i) at its
principal office address or such other address as it may have designated by
written notice to the Executive for purposes hereof,


17
            

--------------------------------------------------------------------------------




directed to the attention of the Board with a copy to the General Counsel of the
Company or (ii) to the company electronic mail address of the General Counsel of
the Company and (b) if to the Executive, (i) at the Executive’s residence
address on the records of the Company or to such other address as the Executive
may have designated to the Company in writing for purposes hereof or (ii) to the
Executive’s company electronic mail address. Each such notice or other
communication shall be deemed to have been duly given when (A) delivered or
mailed by United States registered mail, return receipt requested, postage
prepaid or (B) when electronic evidence of electronic mail transmission is
received, except that any notice of change of address shall be effective only
upon receipt.
14.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
15.    Successors; Binding Agreement.
(a)    The Company and the Executive agree that this Agreement and all of the
Company’s rights and obligations hereunder may be assigned or transferred by the
Company to and may be assumed by and become binding upon and may inure to the
benefit of any affiliate of or successor to the Company. The term “affiliate”
shall mean (with respect to the Company) AGNC and any corporation or other
business entity of which the Company is, directly or indirectly, the majority
equityholder. The term “successor” shall mean (with respect to the Company) any
other corporation or other business entity that, by merger, consolidation,
purchase of the assets, or otherwise, acquires all or a material part of its
assets or equity. Any assignment by the Company of its rights or obligations
hereunder to any affiliate of or successor to the Company shall not be a
termination of employment for purposes of this Agreement. On and after the date
of any such assignment, the Executive shall have no recourse to the Company for
any amounts alleged to be due under this Agreement on or after the date of such
assignment.
(b)    This Agreement and all rights of the Executive hereunder shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devisees and legatees. If the Executive should die while any amounts would be
payable to the Executive hereunder if the Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee or other
designee or, if there be no such designee, to the Executive’s estate.
16.    Amendments and Waivers. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and the Board. No waiver by either party
hereto at any time of any breach by the Executive or the Company of, or in
compliance with, any condition or provision of this Agreement to be performed by
the Executive or the Company, as applicable, shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.


18
            

--------------------------------------------------------------------------------




17.    Complete Agreement. (a) This Agreement embodies the complete agreement
and understanding between the parties with respect to the subject matter hereof
and (b) this Agreement supersedes and preempts any prior understandings,
agreements or representations by or between the Executive and AGNC, the Company
and any of their subsidiaries, written or oral (including, without limitation,
the Prior Agreement), which may have related to the subject matter hereof in any
way.
18.    Counterparts. This Agreement may be executed in one or more counterparts
(including electronically transmitted counterparts), each of which shall be
deemed to be an original, but all of which together will constitute one and the
same instrument.
19.    Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the internal, substantive laws of the State of Maryland. The
Company and the Executive agree that the state and federal courts located in the
State of Maryland shall have jurisdiction in any action, suit or proceeding
based on or arising out of this Agreement and the Company and the Executive
hereby: (a) submit to the personal jurisdiction of such courts, (b) consent to
service of process in connection with any action, suit or proceeding and
(c) waive any other requirement (whether imposed by statute, rule of court or
otherwise) with respect to personal jurisdiction, venue or service of process.
20.    Indemnification and D&O Insurance. The Executive will be provided
indemnification and mandatory advancement of expenses to the maximum extent
permitted by AGNC’s, the Company’s and their subsidiaries’ and affiliates’
Articles of Incorporation or Bylaws, with such indemnification to be on terms
determined by the Board or the applicable board of directors or managers, or any
of their committees, but on terms no less favorable than provided to any other
executive officer or director of such entities. AGNC and the Company shall
maintain customary directors and officers insurance coverage for the Executive’s
benefit on the same basis as such coverage is maintained for the benefit of
AGNC’s and the Company’s other executive officers and directors (including
former executive officers and directors).
21.    Section 409A.
(a)    The parties intend for this Agreement to either comply with, or be exempt
from, Section 409A, and all provisions of this Agreement shall be interpreted
and applied accordingly. If any compensation or benefits provided by this
Agreement may result in the application of Section 409A, the Company shall,
subject to the Executive’s prior written approval, modify the Agreement in the
least restrictive manner necessary in order to exclude such compensation from
the definition of “deferral of compensation” within the meaning of Section 409A
or in order to comply with the provisions of Section 409A and without any
diminution in the value of the payments or benefits to the Executive. Each
payment or reimbursement under this Agreement shall be considered a separate
payment and not one of a series of payments for purposes of Section 409A. Any
payments or reimbursements of any expenses provided for under this Agreement
shall be made in accordance with Treas. Reg. §1.409A-3(i)(1)(iv).


19
            

--------------------------------------------------------------------------------




(b)    To the extent that any payment or benefit pursuant to this Agreement
constitutes a “deferral of compensation” subject to Section 409A (after taking
into account to the maximum extent possible any applicable exemptions)
(a “409A Payment”) and is treated as payable upon Separation from Service, then,
if on the date of the Executive’s Separation from Service, the Executive is a
Specified Employee, to the extent required for the Executive not to incur
additional taxes pursuant to Section 409A, no such 409A Payment shall be made to
the Executive prior to the earlier of (i) 6 months after the Executive’s
Separation from Service or (ii) the date of the Executive’s death. Should this
paragraph 21 result in payments or benefits to the Executive at a later time
than otherwise would have been made under this Agreement, on the first day any
such payments or benefits may be made without incurring additional tax pursuant
to Section 409A, the Company shall make such payments and provide such benefits
as provided for in this Agreement. For purposes of this paragraph 21, the terms
“Specified Employee” and “Separation from Service” shall have the meanings
ascribed to them in Section 409A. The parties intend that the phrase
“termination of employment” and words and phrases of similar import used in this
Agreement means a Separation From Service with the Company and its subsidiaries.
22.    Section 280G. In the event that any payments, distributions, benefits or
entitlements of any type payable or provided by AGNC, the Company or any of
their subsidiaries to the Executive, whether or not payable in connection with
this Agreement or upon a termination of employment (“Payments”), (i) constitute
“parachute payments” within the meaning of Section 280G, and (ii) but for this
paragraph 22 would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Payments shall be reduced to such lesser
amount (the “Reduced Amount”) that would result in no portion of the Payments
being subject to the Excise Tax; provided, however, that such Payments shall not
be so reduced if a nationally recognized accounting firm selected by the Board
in good faith (the “Accountants”) determines that without such reduction, the
Executive would be entitled to receive and retain, on a net after-tax basis
(including, without limitation, any excise taxes payable under Section 4999 of
the Code, federal, state and local income taxes, social security and Medicare
taxes and all other applicable taxes, determined by applying the highest
marginal rate under Section 1 of the Code and under state and local tax laws
which applied (or is likely to apply) to the Executive’s taxable income for the
tax year in which the transaction which causes the application of Section 280G
occurs, or such other rate(s) as the Accountants determine to be likely to apply
to the Executive in the relevant tax year(s) in which any of the Payments are
expected to be made), an amount that is greater than the amount, on a net
after-tax basis, that the Executive would be entitled to retain upon receipt of
the Reduced Amount. Unless the Board and the Executive otherwise agree in
writing, any determination required under this paragraph 22 shall be made in
good faith by the Accountants in a timely manner and shall be binding on the
parties absent manifest error. In the event of a reduction of Payments
hereunder, the Payments shall be reduced in the order determined by the
Accountants that results in the greatest economic benefit to the Executive in a
manner that would not result in subjecting the Executive to additional taxation
under Section 409A. For purposes of making the calculations required by this
paragraph 22, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of the Code


20
            

--------------------------------------------------------------------------------




and other applicable legal authority. The Board and the Executive shall furnish
to the Accountants such information and documents as the Accountants may
reasonably require in order to make a determination under this paragraph 22, and
the Company shall bear the cost of all fees charged by the Accountants in
connection with any calculations contemplated by this paragraph 22. To the
extent requested by the Executive, the Company shall cooperate with the
Executive in good faith in valuing, and the Accountants shall value, services to
be provided by the Executive (including the Executive refraining from performing
services pursuant to a covenant not to compete) before, on or after the date of
the transaction which causes the application of Section 280G such that Payments
in respect of such services may be considered to be “reasonable compensation”
within the meaning of Section 280G. Notwithstanding the foregoing, if the
transaction which causes the application of Section 280G occurs at a time during
which Section 2(a)(i) of Q&A-6 of Treasury Regulation Section 1.280G would apply
to the Executive, upon the request of the Executive, the Company shall use
reasonable efforts to obtain the vote of equity holders described in Q&A-7 of
Treasury Regulation Section 1.280G.
[SIGNATURES ON FOLLOWING PAGE]


21
            

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


AGNC MORTGAGE MANAGEMENT, LLC






By:    /s/ Gary Kain                
Name: Gary Kain
Title: Chief Executive Officer, President          and Chief Investment Officer






EXECUTIVE
    




/s/ Peter Federico            
Peter J. Federico






        